UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4415


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RODNEY ANTAWAN BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:11-cr-00218-H-2)


Submitted:   March 25, 2013                   Decided:   May 7, 2013


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher B. Shella, SHELLA, HARRIS & AUS, PC, Durham, North
Carolina, for Appellant.   Felice McConnell Corpening, OFFICE OF
THE UNITED STATES ATTORNEY, Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Rodney Antawan Brown was found guilty, after a jury

trial, of one count of conspiracy to commit armed bank robbery,

in violation of 18 U.S.C. § 371 (2006); one count of armed bank

robbery         and    aiding    and     abetting,        in   violation      of   18    U.S.C.

§§ 2113(a), (d), and 2 (2006); and one count of use and carrying

of a firearm during and in relation to a crime of violence and

aiding          and          abetting,         in       violation      of      18        U.S.C.

§ 924(c)(1)(A)(ii) and 2 (2006).                        The district court sentenced

Brown      to    384     months’       imprisonment.           Brown   now    appeals.       In

accordance            with    Anders     v.    California,       386   U.S.    738      (1967),

Brown’s attorney has filed a brief certifying that there are no

meritorious issues for appeal but questioning the substantive

reasonableness of Brown’s sentence.                        Brown filed a pro se brief

alleging          ineffective          assistance         of     counsel,      insufficient

evidence, and a Brady * violation.                      The Government has declined to

file       a   brief.         Because     we    find     no    meritorious     grounds      for

appeal, we affirm.

                 Counsel for Brown questions whether Brown’s sentence

was reasonable.               We review Brown’s sentence for reasonableness,

applying a “deferential abuse-of-discretion standard.”                                  Gall v.

United States, 552 U.S. 38, 52 (2007).                           We begin by reviewing

       *
           Brady v. Maryland, 373 U.S. 83 (1963).



                                                    2
the    sentence       for        significant          procedural      error,           including

improper     calculation           of    the        Guidelines     range,         failure     to

consider sentencing factors under 18 U.S.C. § 3553(a) (2006),

sentencing     based       on     clearly      erroneous        facts,      or    failure      to

adequately explain the sentence imposed.                        Id. at 51.            Only if we

find    a    sentence        procedurally             reasonable      can        we     consider

substantive reasonableness.                  United States v. Carter, 564 F.3d

325,   328    (4th       Cir.    2009).         Here,     Brown’s      within-Guidelines

sentence is presumed reasonable, United States v. Powell, 650

F.3d 388, 395 (4th Cir.), cert. denied, 132 S. Ct. 350 (2011),

and    we    find     no     procedural          or     substantive         error       in    its

imposition.

             As     to     the     challenges          raised    in      Brown’s        pro   se

supplemental        brief,       we     find    no     error.         The    evidence         was

sufficient to support his convictions.                      The evidence purportedly

withheld by the Government—records of cell phone call times—is

not exculpatory, so there is no Brady violation.                                 In addition,

we have held that “there is no Brady violation if the defense is

aware of the evidence in time to reasonably and effectively use

it at trial.”        United States v. Jeffers, 570 F.3d 557, 573 (4th

Cir. 2009).         Because Brown admits in his pro se brief that he

knew of the phone records prior to trial, he does not allege a

cognizable Brady claim.                 Finally, because the record does not

conclusively        establish         that     counsel    was    ineffective,            Brown’s

                                                3
claims to that effect may only be raised in a motion pursuant to

28 U.S.C.A. § 2255.

            In accordance with Anders, we have reviewed the record

in this case and conclude there are no meritorious issues for

appeal.    Therefore, we affirm Brown’s conviction and sentence.

This court requires counsel to inform Brown, in writing, of his

right to petition the Supreme Court of the United States for

further review.    If Brown requests that a petition be filed but

counsel believes such a petition would be frivolous, counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Brown.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented   in   the   materials

before this court and argument would not aid in the decisional

process.



                                                                  AFFIRMED




                                    4